                                                                              E-FILED
                                                 Monday, 19 August, 2019 10:50:13 AM
                                                         Clerk, U.S. District Court, ILCD

           IN THE UNITED STATES DISTRICT COURT
               CENTRAL DISTRICT OF ILLINOIS
                   SPRINGFIELD DIVISION

LIBERTY MUTUAL FIRE             )
INSURANCE COMPANY,              )
                                )
     Plaintiff,                 )
                                )
     v.                         )     No. 3:19-CV-03138
                                )
KELLIE M. GLICK and             )
KACI CLAYTON, as                )
Special Administrator           )
Of the Estate of Kenzie         )
Alyse Schuler, deceased,        )
                                )
     Defendants.                )

                                 OPINION

SUE E. MYERSCOUGH, U.S. District Judge.

     This cause is before the Court on Defendant Kaci Clayton’s

Motion to Dismiss for Lack of Subject Matter Jurisdiction (d/e 12).

Because Plaintiff Liberty Mutual Fire Insurance Company (Liberty

Mutual) has established that diversity jurisdiction exists, the

Motion is DENIED.

                          I. BACKGROUND

     In May 2019, Plaintiff filed a Complaint against Defendants

Kellie M. Glick and Kaci Clayton, as special administrator of the


                            Page 1 of 11
estate of Kenzi Alyse Schuler, deceased. Liberty Mutual seeks a

declaratory judgment that the insurance policy issued by Liberty

Mutual to Glick provides no coverage in the underlying wrongful-

death lawsuit (Underlying Lawsuit), Kaci Clayton, Special

Administrator of the Estate of Kenzi Alyse Schuler, deceased v.

Kellie M. Glick, Montgomery County, Illinois, Case No. 2019-L-4.

Liberty Mutual alleges the insurance policy provides no coverage for

claims arising out of or in connection with a home daycare

business. Liberty Mutual also seeks a declaratory judgment that it

has no duty to defend Glick in the Underlying Lawsuit. The policy,

which is attached to the Complaint, reflects a $500,000 policy limit

for personal liability.

     The complaint in the Underlying Lawsuit alleges that, on

January 29, 2018, Glick, while caring for and babysitting Schuler,

performed one or more negligent acts that resulted in the death of

Schuler. These acts included placing the infant on a couch that

was unsuitable for the infant, failing to keep a proper and safe

lookout to prevent or intercede in stopping a death caused by

asphyxiation, and failing to property position the infant so as to



                            Page 2 of 11
prevent death by asphyxiation. The Underlying Lawsuit seeks

damages in an amount in excess of $50,000.

     Liberty Mutual alleges that the Court has subject matter

jurisdiction pursuant to 28 U.S.C. § 1332(a). In support thereof,

Liberty Mutual alleges that it is an insurance company organized

under the laws of Wisconsin with its principal place of business in

Boston, Massachusetts. Compl. ¶ 4. On information and belief,

Liberty Mutual alleges that Glick and Clayton are citizens of Illinois.

Id. ¶¶ 5, 6. Finally, Liberty Mutual alleges the amount in

controversy exceeds $75,000, excluding interest and costs. Id. ¶ 8.

     Clayton moves to dismiss under Federal Rule of Civil

Procedure 12(b)(1). Clayton asserts that the Complaint makes bare

allegations without requisite support regarding the citizenship of

Liberty Mutual and the amount in controversy. Glick has filed an

Answer (d/e 8).

                       II. LEGAL STANDARD

     Pursuant to Federal Rule of Civil Procedure 12(b)(1), a

defendant may move for dismissal of a claim for lack of subject

matter jurisdiction. Fed. R. Civ. P. 12(b)(1). When considering a

Rule 12(b)(1) motion, the Court accepts as true all well-pleaded
                             Page 3 of 11
factual allegations and draws all reasonable inferences in favor of

the plaintiff. Alicea-Hernandez v. Catholic Bishop of Chi., 320 F.3d

698, 701 (7th Cir. 2003). “The court may look beyond the

jurisdictional allegations of the complaint and view whatever

evidence has been submitted on the issue to determine whether in

fact subject matter jurisdiction exists.” Id.

                            III. ANALYSIS

     Diversity jurisdiction exists when the amount in controversy

exceeds $75,000, exclusive of interest and costs, and the suit is

between citizens of different states. See 28 U.S.C. § 1332(a)(1).

     Clayton asserts that Liberty Mutual’s diversity statement is

insufficient because Liberty Mutual makes a “bare allegation

without requisite support regarding the citizenship of Plaintiff which

is a corporation.” Mot. ¶ 2 (d/e 12). Clayton argues that, while

Liberty Mutual has made allegations regarding its state of

incorporation and the primary place of business, Liberty Mutual

has not “pled that its allegations are based on the personal

knowledge of any individual who has knowledge of the facts.” Mem.

at 3 (d/e 13). Clayton does not challenge the allegations regarding

the citizenship of Clayton or Glick.
                             Page 4 of 11
     For purposes of diversity jurisdiction, a corporation is a citizen

of every state in which it is incorporated and the state in which it

has its principal place of business. 28 U.S.C. § 1332(c)(1); Wise v.

Waschovia Sec., LLC, 450 F.3d 265, 267 (7th Cir. 2006). When a

plaintiff sues a corporation, the plaintiff must allege both the state

of incorporation and the state of the principal place of business for

the corporation or the complaint will be dismissed. See Casio, Inc.

v. S.M. & R. Co., Inc., 755 F.2d 528, 530-31 (7th Cir. 1985).

     In this case, Liberty Mutual alleges that it is organized under

the laws of Wisconsin with its principal place of business in Boston,

Massachusetts. This is sufficient to allege citizenship of a

corporation for purposes of a facial challenge. See id. at 530

(providing that the complaint should be dismissed if it fails to allege

the state of incorporation and principal place of business and that,

if the answer does not deny the allegations, jurisdiction is

established); Montgomery v. Markel Int’l Ins. Co. Ltd., 259 F. Supp.

3d 857, 863 (N.D. Ill. 2017) (noting that the defendants only raised

a facial rather than a factual attack on jurisdiction when they

challenged the sufficiency of the plaintiffs’ allegations, not the truth

of those allegations).
                             Page 5 of 11
     Clayton asserts that a naked declaration of diversity of

citizenship is never sufficient to allege diversity jurisdiction, citing

Thomas v. Guardsmark, LLC, 487 F.3d 531, 532 (7th Cir. 2007).

However, the “naked declaration of citizenship” in the Thomas case

was the statement that the district court had jurisdiction “due to

the diversity of citizenship of the parties.” Id. at 534. The Seventh

Circuit specifically held that a plaintiff has to identify the

citizenship of each party to the litigation. Id. at 533 (citing Circuit

Rule 28). That is exactly what Liberty Mutual did here.

      Even if Clayton’s motion can be construed as a factual

challenge to Liberty Mutual’s citizenship, Liberty Mutual has

submitted evidence showing, by a preponderance of the evidence,

that Liberty Mutual is a citizen of Wisconsin and Massachusetts.

See Casio, 755 F.2d at 530 (noting that if the answer denies a

jurisdictional allegation, the allegations must be “determined like

that of any other contested allegation in the lawsuit”). Liberty

Mutual has submitted the Declaration of Richard P. Quinlan, an

Assistant Secretary for Liberty Mutual, asserting that Liberty

Mutual is organized under laws of Wisconsin and its principal place

of business is in Massachusetts. See Resp. Ex. 5 (d/e 16-5).
                              Page 6 of 11
Therefore, Liberty Mutual has sufficiently demonstrated that it is a

citizen of Wisconsin and Massachusetts.

     Clayton next argues that Liberty Mutual’s bare allegation as to

the amount in controversy without any supporting facts is

insufficient to invoke the Court’s jurisdiction. Clayton asserts that

the Underlying Lawsuit does not furnish a basis for Liberty

Mutual’s amount-in-controversy conclusion because the underlying

complaint seeks damages in excess of $50,000 but makes no other

specific claim. Mem. at 2-3.

     If the jurisdictional threshold is not disputed, the Court will

“accept the plaintiff’s good faith allegation regarding the amount in

controversy unless it appears to a legal certainty that the claim is

actually for less than the jurisdictional amount.” McMillian v.

Sheraton Chicago Hotel & Towers, 567 F.3d 839, 844 (7th Cir.

2009) (internal quotation marks and citations omitted).

When the defendant challenges the plaintiff’s allegation regarding

the amount in controversy, “the plaintiff must support its assertion

with competent proof.” Id. (internal quotation marks and citations

omitted). That is, the plaintiff must prove the jurisdictional facts by

a preponderance of the evidence. Meridian Sec. Ins. Co. v.
                             Page 7 of 11
Sadowski, 441 F.3d 536, 543 (7th Cir. 2006). Once the facts are

established, dismissal is warranted only if it is legally certain that

the claim is really for less than the jurisdictional amount. Id.

     In a declaratory judgment action, “the amount in controversy

is measured by the value of the object of the litigation.” Hunt v.

Wash. State Apple Ad. Comm’n, 432 U.S. 333, 347 (1977). The

object of the litigation is the pecuniary result that would flow to the

plaintiff or the defendant from the court granting the declaratory

judgment. America’s MoneyLine, Inc. v. Coleman, 360 F.3d 782,

786 (7th Cir. 2004). In this case, the value of the Underlying

Lawsuit and the cost of defending the Underlying Lawsuit count

toward the jurisdictional amount. See Meridian, 441 F.3d at 537,

539 (providing that the expense of providing a legal defense and

potential outlay for indemnity count toward the amount in

controversy); Midland Mgmt. Co. v. Am. Alt. Ins. Corp., 132 F.

Supp.3d 1014, 1020 (N.D. Ill. 2015).

     Here, Clayton seeks in excess of $50,000 in the Underlying

Lawsuit for the death of her infant daughter. Liberty Mutual

asserts that the potential indemnity exposure and the cost of



                             Page 8 of 11
defending the Underlying Lawsuit—Liberty Mutual is defending

under a reservation of rights—satisfy the amount in controversy.

     Clayton likely included the “in excess of $50,000” in her

complaint for procedural reasons. That is, under Illinois law, a

personal injury plaintiff may not ask for a specific ad damnum

except to the extent necessary to comply with the circuit rules of

assignment where the claim is filed. 735 ILCS 5/2-604. Clayton

filed her complaint in the Underlying Lawsuit as an “L” case,

identified in Montgomery County as one seeking $50,000 and over.

See Montgomery County, Illinois, Circuit Court Fees (last visited

August 16, 2019)

https://montgomeryco.com/images/docs/cic/2017feetable.pdf.

     Moreover, Illinois Supreme Court Rule 222(a) requires that, in

any civil action seeking money damages, the party include an

affidavit that the total money damages sought does or does not

exceed $50,000. Ill. Sup. Ct. R. 222(b). If the damages sought do

not exceed $50,000, then Rule 222, which provides for limited and

simplified discovery, applies. Id. Therefore, the amount sought by

Clayton--$50,000—is not necessarily an estimate of what she is

seeking to recover but more a method of complying with Rule 222
                            Page 9 of 11
and the filing requirements of Montgomery County. However, given

the nature of the allegations—that Glick negligently caused the

death of an infant—damages could well exceed $75,000.1

      But even accepting the $50,000 figure as the potential value of

indemnity, the amount in controversy also includes the cost of

defending the Underlying Lawsuit. Meridian, 441 F.3d at 537.

Liberty Mutual asserts that Clayton has requested a jury trial in the

Underlying Lawsuit and that defense activities could include legal

research into the key issues of liability and damages, intensive fact

and expert discovery, and depositions, which would well exceed

$75,000 alone. See, e.g., Midland Mgmt. Co., 132 F. Supp. 3d at



1 The Seventh Circuit has suggested that verdicts in similar cases where a jury
awarded damages in amounts sufficient to satisfy the jurisdictional
requirements can constitute evidence that the amount in controversy
requirement is met. McMillian, 567 F.3d at 845; Weiss v. Wal-Mart Stores,
Inc., No. 09-887-GPM, 2009 WL 3713353, *3 (S.D. Ill. Nov. 4, 2009) (reviewing
jury verdicts and settlements in similar cases when evaluating the amount in
controversy but noting that verdicts in similar cases are not highly probative
evidence). This Court notes that verdicts and settlements in similar Illinois
cases suggest damages could well exceed $75,000. See Hamnik v. Terry
Brown, No. 06 L 231, 2012 WL 6734838 (Ill. Circ. Ct.) (Verdict and Settlement
Summary) ($387,213.15 verdict in Illinois wherein daycare provider allegedly
placed four-month old baby to sleep on her stomach, causing the baby’s
death); McDaniel v. Tender Hart’s Family Home Care & Learning, Inc., 2017-L-
000120, 2017 WL 3026524 (Ill. Cir. Ct.) (Verdict and Settlement Summary) ($1
million settlement in death of 3 ½ month old; the estate alleged, among other
things, that the defendants negligently placed the minor on her stomach, left
her unattended, and failed to comply with state licensing standards).

                               Page 10 of 11
1020 (when determining the amount in controversy, the court

considered that the defendant asserted that the cost of providing

the defense would, by itself, be more than $75,000). The potential

indemnity and defense costs in this case could easily exceed

$75,000.

     Therefore, Liberty Mutual has established, by a preponderance

of the evidence, that the amount in controversy exceeds $75,000.

Because it is not legally certain that the claim is really for less than

the jurisdictional floor, the Court finds the amount-in-controversy

requirement met. Diversity jurisdiction exists in this case.

                              V. CONCLUSION

     For the reasons stated, Defendant Clayton’s Motion to Dismiss

for Lack of Subject Matter Jurisdiction (d/e 12) is DENIED. Clayton

shall file an answer to the Complaint on or before August 30, 2019.

ENTERED: August 16, 2019

FOR THE COURT:
                              s/Sue E. Myerscough
                            SUE E. MYERSCOUGH
                            UNITED STATES DISTRICT JUDGE




                             Page 11 of 11
